Title: Thomas Jefferson to Madame de Corny, 2 March 1817
From: Jefferson, Thomas
To: Corny, Marguérite Victoire de Palerne de


          
            Monticello Mar. 2. 1817.
          
          It had been so long, my very dear and antient friend, since I had heard any thing of you thro’ any channel, that I had become uncertain whether you might still be among the living. I have been relieved from that incertitude by the request of mr and mrs Derby to give them a letter to you, informing me at the same time that they had one for you from mrs Cruger. I give it therefore readily in return for the happiness they have procured me by this information, as well as to oblige them. I am not personally acquainted with them, but their reputation authorises me to assure you of their worth, and of the esteem in which they are held in the United States. they visited France and the Southern countries of Europe about a dozen years ago, and now propose to visit France and the Northern regions. permit them then, en passant, to pay their respects to you, & favor them with a portion of that partial attention which you have ever so kindly shown to us  Americans. I claim it particularly for mrs Derby as a sample of our American fair.
          Thro’ what scenes, my dear friend, have we passed since those endeared to us by the society of mrs Church, Cosway, Trumbul Etc.   what transitions from those to the tyrannies of Robespierre, of the Directories, of Bonaparte, and now of the allies! these cannot have failed by their sweeping afflictions, to have overshadowed even your life with gloom, if not with suffering. and when are these to end? and how are they to end? but let us draw not hoist the curtain which separates our time from those horrors. let us live out our little day without sympathising, if we can, with miseries which are to belong to another age.   my country has been prosperous and happy: but, in endeavoring to make it so, my life has been worn down with cares and anxieties. twenty years of labor and solicitude, after parting with you, during which the whole of my time and attention was  absorbed by incessant occupations, which cut me off from intercourse and correspondence with my friends, brought me to that period of life it which it ceases to be enjoyment. altho’ I have had good health, yet the hand of time presses heavily on me. I am become feeble in body, inert in mind, and much retired from the society of the world to that of my own fire-side. my eldest daughter, who was just old enough to be a little known to you, has rendered that a circle of no small compass. among ten grandchildren, and four great grandchildren, we are in no solitude.   to another than yourself these would be uninteresting egotisms but the same friendship will render them acceptable to you, which makes me wish to hear from me you, to know if you enjoy good health, if your spirits are lively, if they still derive nourishment from society, & above all if you have recovered from the effects of your unfortunate fall, so as to walk out and cheer yourself with the enlivening variety of the fields and public walks. give me another letter, my friend, and tell me all this, and a great deal more about yourself, and be assured of my unabated sentiments of affection and respect.
          Th: Jefferson
        